Citation Nr: 1412885	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for tardive dyskinesia (TD), to include muscle spasms of the legs, neck, respiratory system and eyes.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2008 rating decision of the San Diego Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2011, a Board hearing was held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.   In November 2011, the Board sought an independent medical opinion (IME) from a private psychiatrist in relation to the Veteran's claim.  That opinion was received in December 2011.  

In a May 2012 decision, the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for TD, to include muscle spasms of the legs, neck, respiratory system and eyes.  The Veteran subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court reversed the May 2012 Board decision and remanded it for the Board to grant the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Treatment of the Veteran's schizophrenia with antipsychotic medications by VA medical personnel caused him to develop TD.

2.  The weight of the competent and probative medical evidence indicates that the VA treatment with antipsychotic medications was provided to the Veteran without his informed consent.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable version of 38 U.S.C.A. § 1151 provides, in pertinent part, that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. 
§ 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Under the law, in order to establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  38 C.F.R. § 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination, and that he has additional disability, does not establish cause.  Id. 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. 
§ 17.32(c).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection. See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation under Chapter 31 of title 38, United States Code; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a November 22, 2013, Decision, the Court reversed a prior Board decision and remanded this case to the Board to award entitlement to compensation under 38 U.S.C.A. § 1151 for TD, to include muscle spasms of the legs, neck, respiratory system and eyes.  The Court found the VA treatment with antipsychotic medications was provided to the Veteran without his informed consent and that treatment with antipsychotic medications caused the Veteran's TD.  The Board is bound by the Court's order granting service connection for these disabilities.  Harris v. Brown, 7 Vet. App. 547 (1995).  Accordingly, entitlement to compensation under 38 U.S.C.A. §1151 for TD is granted.  




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for tardive dyskinesia (TD), to include muscle spasms of the legs, neck, respiratory system and eyes, is granted.    




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


